Citation Nr: 0525265	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-13 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a heart disorder, 
claimed as secondary to inservice exposure to asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This case came to the Board of Veterans' Appeals (Board) from 
a January 2002 RO decision that, in pertinent part, denied 
service connection for a heart disorder, claimed as secondary 
to inservice exposure to asbestos.  The veteran filed a 
notice of disagreement in October 2002.  In May 2003, the RO 
issued a statement of the case, and later that same month, 
the veteran perfected his appeal.

In April 2004, the Board remanded this case for additional 
evidentiary development, and to ensure compliance with the 
Veterans Claims Assistance Act of 2000.


FINDINGS OF FACT

The veteran's current heart disability, diagnosed as coronary 
artery disease, congestive heart failure, and ventricular 
arrhythmias, requiring pacemaker and intracardiac 
defibrillator, began many years after service and was not 
caused by any incident of service.


CONCLUSION OF LAW

A chronic heart disability was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on each claim.  

Initially, the Board notes that the veteran's complete 
service medical records are not on file despite extensive 
efforts on the part of the RO.  Correspondence from the 
National Personnel Records Center (NPRC), dated in November 
2001, noted that any records they would have had related to 
the veteran would have been stored in an area damaged by a 
fire at that center.  Consequently, in reaching this 
decision, the Board acknowledges its heightened obligation to 
provide an explanation of the reasons or bases for its 
findings and to consider the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection for certain chronic diseases, including 
organic heart disease and hypertension, will be rebuttably 
presumed if they are manifest to a compensable degree within 
the year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

When there is aggravation of a non-service-connected 
condition, which is proximately due to, or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation. Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

For historical purposes, the Board notes that the veteran 
served on active duty in the Army from June 1953 to May 1955.  
His pre-induction examination, performed in February 1953, 
noted essentially normal findings throughout.  The report 
listed a blood pressure reading of 130/80.  His separation 
examination, performed in May 1955, noted that his heart was 
normal, and listed a blood pressure reading of 130/74.

In August 2000, the veteran filed his initial claim seeking 
service connection for a heart disorder.  He attributed this 
condition to his inservice exposure to asbestos.  The Board 
further notes that the veteran is service-connected for 
asbestosis, which is currently rated as 10 percent disabling, 
effective from August 2000.

On his application form, VA Form 21-526, the veteran reported 
that he had suffered a heart attack in April 1991.  In 
support of his claim, the veteran identified, and the RO 
obtained, medical treatment records from multiple treatment 
providers, including both VA and private treatment providers, 
dated from 1991 to 2005.  A review of these treatment records 
revealed that he had a history of smoking one pack of 
cigarettes per day for thirty-five years.  In 1991, he was 
treated following a myocardial infarction.  He has since been 
diagnosed with coronary artery disease, congestive heart 
failure, and ventricular arrhythmias, requiring pacemaker and 
intracardiac defibrillator.

In January 2005, a VA examination for the heart was 
conducted.  The VA examiner noted that he had reviewed the 
veteran's claims folder.  The report noted the veteran's 
narrative history of tobacco use for forty-four years, which 
he quit in 1991.  He denied any history of hypertension, and 
indicated that he suffered a myocardial infarction in 1991.  
He was subsequently told that he had severe myocardial damage 
and severe blockage of the arteries.  He subsequently had 
episodes of syncope and was diagnosed with ventricular 
tachycardia.  In January 1998, he required a pacemaker 
placement with a defibrillator.  The report also noted the 
veteran's history of asbestosis, chronic obstructive 
pulmonary disease and interstitial lung disease.  Physical 
examination revealed the heart to have a regular rate and 
rhythm without rub, murmur or click.  An echocardiogram was 
performed and found to be abnormal.  An electrocardiogram was 
performed, and revealed findings consistent with ischemic 
heart disease.  The report concluded with diagnoses of 
coronary artery disease, congestive heart failure, and 
ventricular arrhythmias, requiring pacemaker and intracardiac 
defibrillator.  The VA examiner opined that it was unlikely 
that the veteran's current heart condition was incurred 
during his military service or as a result of his asbestos 
exposure.  The VA examiner noted that he had reviewed the 
medical literature in forming his opinion, and that the risk 
factors for the development of coronary artery disease 
included tobacco, family history, hyperlipidemia, obesity, 
hypertension, and diabetes.  These risk factors did not 
include asbestosis.  The veteran's personal risk factors 
included his tobacco history.  The VA examiner further 
indicated that the long-term complications of asbestosis 
include respiratory failure and malignancies of the lungs.  
Coronary artery disease is not listed as a long-term 
complication of asbestosis.

The evidence shows that the veteran's current heart 
disability was not present during service or in the first 
post service year, and the medical evidence does not link his 
current heart condition to his active duty service.  The 
first evidence of any cardiovascular disorder in this case is 
not seen or even alleged until 1991, over thirty-five years 
after the veteran's discharge from the service.  

In light of the opinion within the VA examination for the 
heart, dated in January 2005, the weight of the credible 
evidence clearly demonstrates that the veteran's current 
heart condition began years after service and was not caused 
by any incident of service.  As noted above, the VA physician 
concluded that it was unlikely that the veteran's current 
diagnosed heart condition was incurred during military 
service or as a result of asbestos exposure.  Moreover, the 
VA examiner noted that coronary artery disease is not listed 
as a long-term complication of asbestosis.  Accordingly, 
there is no competent evidence of record linking the 
veteran's heart disorder to his active duty service, or to 
his service-connected asbestosis. See Allen v. Brown, 7 Vet. 
App. 439 (1995).

Despite the veteran's contentions that his current heart 
disability is related to service, as a layman he has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition. Espiritu v. Derwinski, 2. Vet. App. 492 
(1992).

The weight of the credible evidence demonstrates that the 
veteran's current heart disability began after his active 
duty and was not caused by any incident of service.  This 
condition was neither incurred in nor aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Veterans Claims Assistance Act of 2000

The Board must also address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, initial VCAA notice was provided to the 
veteran in April 2001 prior to the initial AOJ decision.  
This letter advised the veteran of the first, second and 
third elements required by the Pelegrini II Court as stated 
above.  In addition, he was specifically told that it was his 
responsibility to support his claims with appropriate 
evidence.  The Statement of the Case and Supplemental 
Statement of the Case also notified the veteran of the 
specific reasons why his claims were denied, and the 
information and evidence needed to substantiate each claim.   
Finally, the VCAA notice letter, dated in December 2004, 
adequately notified the veteran of the fourth element 
required by the Pelegrini II Court.  Therefore, the Board 
finds that the veteran has been notified of the need to 
provide such evidence.  VA has, therefore, complied with the 
VCAA notice requirements.  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  Although complete notice was provided to the veteran 
until after the initial adjudication, he has not been 
prejudiced thereby.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  In addition, the actions 
taken by VA have essentially cured the error in the timing of 
notice (i.e., VCAA compliant notice with subsequent VA 
process).  The Statement of the Case and Supplemental 
Statement of the Case issued herein contained the complete 
text of 38 C.F.R. § 3.159.  Moreover the December 2004 VCAA 
notice appears to be complete.  Under these circumstances, 
the Board is satisfied that any error in timing of the notice 
was harmless.  

With respect to VA's duty to assist, it appears the RO has 
obtained all of the medical treatment records identified by 
the veteran.  VA is only required to make reasonable efforts 
to obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  As noted above, the veteran was scheduled for and 
attended a VA examination for the heart in January 2005.  
Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  

In July 2005, the veteran submitted an additional medical 
treatment record in support of his claim.  The medical 
treatment report, dated in June 2005, consisted of an X-ray 
examination of the veteran's heart.  Although this evidence 
was not been previously considered by the RO, the Board 
concludes that a remand is not necessary in this case as this 
evidence is essentially duplicative of evidence previous 
considered by the RO.  The evidence of record clearly 
demonstrates that the veteran has a current heart condition.  
There is, however, no competent medical evidence of record 
relating his current heart condition to his active duty 
service, or any incident occurring therein.  

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

Service connection for a heart disorder is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


